Cite as 2017 Ark. App. 526


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                     No. CR-16-1124



                                                 Opinion Delivered   October 18, 2017

   LARRY WILLIAMS                       APPEAL FROM THE PULASKI
                              APPELLANT COUNTY CIRCUIT COURT,
                                        SECOND DIVISION
   V.                                   [NO. 60CR-15-2107]

   STATE OF ARKANSAS                      HONORABLE CHRISTOPHER
                                 APPELLEE CHARLES PIAZZA, JUDGE



                                                 AFFIRMED

                           BRANDON J. HARRISON, Judge

        This appeal requires us to read Arkansas’s sex-offender-registration law and decide

how two particular statutes apply to Larry Williams, who was convicted by the circuit court

of failing to comply with the law and sentenced to three years’ imprisonment as a result.

Ark. Code Ann. § 12-12-904 (Supp. 2015) (failure to comply with reporting and

registration requirements). Williams argues on appeal that the State didn’t prove that he

had to register as a sex offender at all, so he couldn’t have violated the law when he failed

to report a change of address to law-enforcement officials. He doesn’t contest the court’s

finding that he failed to keep law enforcement timely informed of his residence, if the law

does apply to him.



                                             1
                                 Cite as 2017 Ark. App. 526

                                               I.

       In February 1993, Williams pled guilty to rape. He was sentenced to forty years in

the Arkansas Department of Correction (ADC) on that charge, among other things. He

was discharged from the ADC on 27 June 2014.

       In March 2016, the State filed an amended felony information and alleged that

Williams had violated § 12-12-904 because he is a registered sex offender who had failed to

report a change of address in May 2015 and had failed to register or verify his registration

from 30 September 2015 to 1 February 2016.

       Williams waived his right to a jury trial, so a bench trial was held in April 2016 before

the Pulaski County Circuit Court. At trial, Detective Matt Harrelson testified that Williams

registered with the police department as a sex offender on 1 July 2014. A “Sex Offender

Acknowledgment Form” that Williams had signed on 30 March 2015 stated that he was to

return on 30 September 2015, in person, to the Little Rock Police Department and verify

his address. In May 2015, however, Detective Harrelson arrested Williams after determining

that he was not living at the registered address. (The record doesn’t explain precisely what

happened after this arrest.) On 22 June 2015, Williams gave law enforcement a residential

address of 1723 South Elm Street; but it was too close to a school or park, so Detective

Harrelson allowed Williams time to move.            The detective subsequently received a

delinquent-verification-of-residency letter from the Arkansas Crime Information Center

(ACIC) indicating that Williams had missed the September 30 deadline to verify his

residence. On 12 November 2015, Detective Harrelson visited Williams’s registered address




                                               2
                                 Cite as 2017 Ark. App. 526

(1723 South Elm Street), and it appeared to be vacant. Because the detective didn’t know

where Williams was located, an arrest warrant issued, and he was arrested in due course.

       Paula Stitz testified during the trial that she manages the state sex offender registry

for the ACIC and, when asked, said that the effective date of the laws requiring sex offenders

to register was 1 August 1997, that rape was a qualifying offense requiring registration, and

that a person who had previously been convicted of rape and was serving a term of

imprisonment on August 1, 1997, had to register when released from custody. On cross-

examination, Stitz agreed that Williams’s 1993 judgment and commitment order doesn’t

direct that he had to register as a sex offender.

       Williams seized on the fact that the 1993 order doesn’t expressly state that registration

was required by arguing in his motion to dismiss below that the language in the “four

corners” of the 1993 order doesn’t contain the mandatory language required by § 12-12-

906(A)(1)(a)(i), which states:

              At the time of adjudication of guilt, the sentencing court shall enter on
       the judgment and commitment or judgment and disposition form that the
       offender is required to register as a sex offender and shall indicate whether the:

              (a) Offense is an aggravated sex offense;

              (b) Sex offender has been adjudicated guilty of a prior sex offense under
       a separate case number; or

              (c) Sex offender has been classified as a sexually dangerous person.

Also at issue, however, is § 12-12-905 (titled “Applicability”), which states in pertinent part:

              (a) The registration or registration verification requirements of this
       subchapter apply to a person who:
              (1) Is adjudicated guilty on or after August 1, 1997, of a sex offense,
       aggravated sex offense, or sexually violent offense;

                                               3
                                  Cite as 2017 Ark. App. 526

              (2) Is serving a sentence of incarceration, probation, parole, or other
       form of community supervision as a result of an adjudication of guilt on or
       after August 1, 1997, for a sex offense, aggravated sex offense, or sexually
       violent offense[.]

       According to Williams’s motion to the circuit court, the State failed to establish that

he had to register as a sex offender because he was convicted before the sex-offender-

registration law was enacted; and his 1993 judgment and commitment order didn’t state that

he had to register as a sex offender. The State argued that the duty to register was “triggered

by the fact that he was in the pen on August first of ’97, convicted of rape, period.” So

Williams relies on section -906; and the State rests on section -905. The circuit court sided

with the State, denied Williams’s motion, and found him guilty under section -904 for

failing to properly verify his address.

                                              II.

       Does Arkansas’s Sex Offender Registration Act capture Williams’s 1993 conviction

for rape so that he was required to timely inform law enforcement of a change of address

and otherwise keep authorities informed of his whereabouts? Williams thinks not, because,

as we’ve stated, his 1993 order doesn’t, by its own terms, require him to register, though

§ 12-12-906(A)(1)(a)(i) states that it must. The State’s counter on appeal, as before, is:

               To read the statute, as Appellant does, to mean there is no duty to
       register as a sex offender unless the sentencing court’s judgment-and-
       commitment order says so leads to an absurd result. Certainly, the legislature
       did not intend for sex offenders convicted prior to August 1, 1997, and still
       serving sentences on or after that date, or for sex offenders convicted between
       1997 and 2001, to escape the registration requirements simply because their
       judgment-and-commitment orders may not include a notation that they are
       required to register.




                                              4
                                Cite as 2017 Ark. App. 526

       This case requires us to construe two statutes and apply them to the case without

deferring to the circuit court’s decision. State v. Coble, 2016 Ark. 114, at 3, 487 S.W.3d
370, 372 (de novo standard of review). A host of guiding principles can be recited when

an appellate court must answer a statutory-interpretation question, but only a few need to

be recited here. A primary one is to read the statutes in context and in a way that gives all

words their ordinary and usually accepted meaning in common language. Id. At the end

of our interpretive quest we must be able to report that “[w]e have not traveled, in our

search for the meaning of lawmakers, beyond the borders of the statute.” United States v.

Great Northern Ry. Co., 287 U.S. 144, 154 (1932) (Cardozo, J.). But we need not leave

common sense at the door. Dachs v. Hendrix, 2009 Ark. 542, at 8–9, 354 S.W.3d 95, 101.

And because two statutes are at issue here, they must be read harmoniously. Conflict

between them must be avoided if possible. Sesley v. State, 2011 Ark. 104, at 3, 380 S.W.3d
390, 391.

       The circuit court correctly denied Williams’s motion to dismiss. His argument is

defeated by § 12-12-905 and the case law. That statute states that the registration and

registration-verification requirements apply to a person who was serving a sentence of

imprisonment on or after 1 August 1997. Williams was in prison on, and long after, that

date because he was not released without supervision until 2014. Even assuming for the

sake of argument that section -905 was grammatically or syntactically unclear, our supreme

court made it known years ago that section -905 applies to persons “still serving a sentence

of incarceration, probation, parole, or other form of community supervision at the time of

the Act’s effective date, August 1, 1997.” Kellar v. Fayetteville Police Dep’t, 339 Ark. 274,

                                             5
                                 Cite as 2017 Ark. App. 526

278, 5 S.W.3d 402, 404 (1999); see also Williams v. State, 351 Ark. 229, 233, 91 S.W.3d 68,

70 (2002) (applying this interpretation to a prior conviction in another state); Morris v. State,

2015 Ark. App. 454, at 3 (applying same reasoning). Here we may apply another principle

of statutory construction: when a court interprets a statute its interpretation becomes a part

of the statute. Miller v. Enders, 2013 Ark. 23, at 12, 425 S.W.3d 723, 730. Having favorably

addressed the State’s reliance on section -905, we turn to Williams’s reliance on section

-906.

        For years, circuit courts have had to make a finding on a sentencing order, when it’s

proper to do so, that the defendant must register as a sex offender. See Ark. Code Ann.

§ 12-12-906(A)(1)(a)(i). But that requirement doesn’t apply to Williams because section

-906 wasn’t enacted until 2001, years after Williams’s 1993 order was entered. The

requirement that a sentencing order must direct whether someone has to register as a sex

offender was first promulgated by Acts of 2001, Act 1743, § 5, and became effective on 13

August 2001. Act of April 18, 2001, No. 1743, § 5. 2001 Ark. Acts 7615, 7625. It’s

remained the same since. See, e.g., Ark. Code Ann. § 12-12-906(A)(1)(a)(i) (Supp. 2015).

Moreover, the General Assembly has given no clear directive to apply section -906’s

requirements retroactively. See Littles v. Flemings, 333 Ark. 476, 970 S.W.2d 259 (1998);

see also Brandon J. Harrison & Hans J. Hacker, Arkansas’s Retroactive-Legislation Doctrine, 64
Ark. L. Rev. 903 (2011). Williams himself hasn’t argued that section -906 should be applied

retroactively so that its terms capture his 1993 order. We therefore disagree that § 12-12-

906(A)(1)(a)(i) requires that the 1993 order had to direct Williams to register as a sex




                                               6
                                 Cite as 2017 Ark. App. 526

offender before any current registration or registration-verification requirements can govern

his conduct.

                                             III.

       The State established that Williams had been found guilty of committing a

registerable sex offense (rape) under § 12-12-903(13)(A). It also showed that he was

incarcerated on 1 August 1997, which according to § 12-12-905 and our supreme court’s

interpretation of it, means that the registration and verification requirements of the Arkansas

Sex Offender Registration Act apply to Williams. And nothing in § 12-12-906 alters our

conclusion. The circuit court’s decision is affirmed in all respects.

       Affirmed.

       GLADWIN and KLAPPENBACH, JJ., agree.

       William R. Simpson, Jr., Public Defender, by: Clint Miller, Deputy Public Defender,

for appellant.

       Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen., for appellee.




                                              7